Citation Nr: 0637375	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $64 on behalf of the child 
of the veteran in the appellant's custody.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981, and from August 1986 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 Special Apportionment Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This case is a contested case and 
neither party has any representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and the veteran if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The RO issued a Statement of the Case (SOC) in February 2004, 
and a Supplemental Statement of the Case (SSOC) in August 
2004.  These documents were sent to both the appellant and 
the veteran and they reflect that the RO considered the 
evidence of record that was associated with the claims file 
as of August 2004.  However, the claims file contains 
additional financial information from the veteran submitted 
in November 2005; the VA Form 21-4138 submitted by the 
veteran in November 2005 includes information that appears to 
be relevant to the apportionment issue on appeal.  The RO 
apparently did not consider that evidence prior to its 
submission for review to the Board and neither the appellant 
nor the veteran has submitted a waiver of such RO initial 
review.  Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since an 
SSOC pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

The appellant is the mother and custodial parent of a child 
of the veteran.  She was awarded an apportionment of the 
veteran's benefits in December 2002.  The total monthly 
amount being apportioned for her child is $64.  She is 
seeking an additional amount.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have not been followed in their entirety in that 
the record does not show that the veteran was informed of the 
content of the appellant's substantive appeal or that the 
appellant was informed of the veteran's contentions.  

The veteran has been awarded a total rating for his service-
connected disabilities and found to be thereby unemployable 
(TDIU).  The effective date for grant of the veteran's TDIU 
benefit was in April 1997, and the record reflects the amount 
of the veteran's monthly award since that time.  However, the 
income and expenses of the appellant and of the veteran, and 
the relative economic hardship of each household, are in 
dispute.  The appellant testified that she had just recently 
been employed again after having been laid off in the past, 
but the claims file does not reflect any change in the 
appellant's income.  Likewise, the veteran's financial 
situation appears to have changed since the issuance of the 
apportionment decision.  The veteran may be in receipt of 
Social Security Administration benefits and he stated, in 
November 2005, that he was buying a house and a car.  The RO 
did not discuss the reasonableness of any of the veteran's 
claimed expenses or the reasonableness of any of the 
appellant's claimed expenses.  As this claim is being 
remanded, the veteran and the appellant should each be 
afforded the opportunity to submit updated financial 
information.

In light of the foregoing, a current and more thorough 
accounting of the income and expenses of both the veteran and 
the appellant is required before the Board renders a final 
appellate determination.  In taking this action, both the 
veteran and appellant are hereby notified that failure to 
comply with the Board's directives may well adversely impact 
on the adjudication of this claim. 

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the appellant and the veteran of the 
information and evidence yet needed to 
substantiate their claims and of what 
part of such evidence each should obtain, 
and what part VA will yet attempt to 
obtain on either's behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
and the veteran should each be told to 
provide any evidence in their possession 
pertinent to each one's claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should advise the 
appellant and the veteran of the need to 
submit a signed VA Form 21-22 in favor an 
accredited service organization, if they 
so desire, to enable that organization to 
act as their accredited representative.

3.  The AMC/RO should provide the veteran 
and his accredited representative, if 
any, with a copy of the appellant's 
September 2006 Board hearing transcript 
and the appellant's March 2004 
Substantive Appeal.  The veteran should 
be afforded an appropriate period to 
respond.

4.  The appellant and the veteran should 
be afforded the opportunity to provide 
updated information regarding the current 
status of the court order requiring the 
veteran to support his and the 
appellant's minor child, as well as 
financial information documenting his 
payments made under that order.  To the 
extent possible, he is requested to 
provide copies of cancelled checks or 
other evidence confirming regular payment 
of benefits and the amounts.

5.  The AMC/RO should ascertain whether 
the veteran is in receipt of Social 
Security Administration benefits.  If he 
is, the AMC/RO should ascertain when 
those benefits began and what the monthly 
amount has been.

6.  The AMC/RO should ascertain whether 
the appellant's husband has adopted the 
veteran's son in their custody.

7.  The appellant and the veteran should 
be provided with a Financial Status 
Report (VA Form 20-5655) and afforded the 
opportunity to provide current income and 
expense data, employment information, 
medical expense information, special 
child needs information and the like.  To 
the extent possible, each is requested to 
provide copies of W2 forms, billing 
statements, tax returns, pay stubs, 
cancelled checks or other evidence 
confirming the actual amount of monthly 
income and expenses claimed by each one.

8.  The appellant, and her accredited 
representative, if she obtains one, 
should be furnished a copy of the 
veteran's financial statements and his 
contentions or should be informed of the 
substance of this evidence. The appellant 
should be provided an opportunity to 
respond thereto.

9.  The veteran and his accredited 
representative, if he obtains one, should 
be furnished a copy of the appellant's 
financial statement and contentions or 
should be informed of the substance of 
this evidence. The veteran and his 
representative should be provided an 
opportunity to respond thereo.

10.  If, after review of additional 
financial evidence submitted or 
identified following the notice described 
above, any additional development is 
required, it should be conducted.

11.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication must be accomplished 
in accordance with the special procedural 
regulations regarding contested claims 
set forth in 38 C.F.R. §§ 19.100 - 
19.102.  If the decision remains adverse 
to the appellant, both the appellant and 
the veteran, and their representative(s), 
if any, should be furnished with an SSOC 
that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal since the August 
2004 SSOC.  Each party should be afforded 
an appropriate period of time for 
response.  If there is a response, 
contested claims provisions for handling 
such response should be undertaken. 

The appellant and the veteran each have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


